Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 13, 2021

                                      No. 04-20-00445-CV

                                 Jimmy and Cherly WILLIAMS,
                                          Appellants

                                                 v.

       GUADALUPE-BLANCO RIVER AUTHORITY and its Officers and Directors,
                              Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 19-2054-CV
                       The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER

       Appellees’ brief is due on January 15, 2021. See TEX. R. APP. P. 38.6(b). Before the due
date, Appellees filed an opposed motion to extend the brief due date to February 4, 2021.
       Appellees’ motion is GRANTED. Appellees’ brief is due on February 4, 2021.
Appellants’ reply brief will be due twenty days after Appellees’ brief is filed. See id. R. 38.6(c).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court